

114 HR 6045 IH: Synthetics Trafficking and Overdose Prevention Act of 2016
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6045IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Tiberi (for himself, Mr. Neal, Mr. Boustany, Mr. Larson of Connecticut, Mr. Chabot, Mr. McCaul, Mr. Marchant, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Tariff Act of 1930 to make the Postmaster General the importer of record for
			 non-letter class mail and to require the provision of advance electronic
			 information about shipments of non-letter class mail to U.S. Customs and
			 Border Protection and for other purposes.
	
 1.Short titlesThis Act may be cited as the Synthetics Trafficking and Overdose Prevention Act of 2016 or the STOP Act of 2016. 2.Improvements to United States mail security (a)Importer of record (1)In generalSubparagraph (B) of section 484(a)(2) of the Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(B)) is amended to read as follows:
					
						(B)
 (i)When an entry of merchandise is made under this section, the required documentation or information shall be filed or electronically transmitted—
 (I)by the owner or purchaser of the merchandise; (II)when appropriately designated by the owner, purchaser, or consignee of the merchandise, by a person holding a valid license under section 641; or
 (III)in the case of non-letter class mail, by the Postmaster General or a designee of the Postmaster General, which may include a person holding a valid license under section 641.
 (ii)When a consignee declares on entry that he or she is the owner or purchaser of merchandise, U.S. Customs and Border Protection may, without liability, accept the declaration.
 (iii)For the purposes of this Act, the importer of record must be one of the parties who is eligible to file the documentation or information required by this section.
 (iv)In this subparagraph, the term non-letter class mail means any product of the United States Postal Service or a Universal Postal Union designated operator that is provided pursuant to—
 (I)the Universal Postal Union’s Parcel Post Regulations and Final Protocol; or (II)the Universal Postal Union’s Letter Post Regulations and Final Protocol, except small letters as defined in Article RL 124(1), as such regulations were in effect on the date of the enactment of the Synthetics Trafficking and Overdose Prevention Act of 2016.. 
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is six months after the date of the enactment of this Act.
 (b)Informal entriesSection 498 of the Tariff Act of 1930 (19 U.S.C. 1498) is amended by adding at the end the following:
				
					(c)Regulations related to informal customs entries
 (1)RequirementNotwithstanding any other provision of law, not later than six months after the date of the enactment of the Synthetics Trafficking and Overdose Prevention Act of 2016, the Secretary of the Treasury shall issue regulations to require the Postmaster General or designee of the Postmaster General, which may include a person holding a valid license under section 641, to file informal customs entries for all non-letter class mail that meets the informal entry requirements of this section and subpart C of part 143 of title 19, Code of Federal Regulations.
 (2)Non-letter class mailIn this subsection, the term non-letter class mail has the meaning given that term in section 484(a)(2)(B)(iv).. (c)De minimis shipments (1)Reduction or modification of exemptionSection 321 of the Tariff Act of 1930 (19 U.S.C. 1321) is amended by adding at the end the following:
					
 (c)The Postmaster General or a designee of the Postmaster General, which may include a person holding a valid license under section 641, shall be designated as the importer of record for non-letter class mail (as that term is defined in section 484(a)(2)(B)(iv)) that is subject to the regulations issued pursuant to subsection (a) or (b)..
 (2)RegulationsNot later than six months after the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations to implement the amendment made by paragraph (1).
				(d)Customs fees
 (1)In generalParagraph (6) of section 13031(a) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(6)) is amended to read as follows:
					
						(6)
 (A)Except as provided in subparagraph (B), for each item of dutiable mail for which a document is prepared by a customs officer, $5.
 (B)For the arrival of each item of any non-letter class mail (as that term is defined in clause (iv) of section 484(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(B)), $1.. 
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is six months after the date of the enactment of this Act.
				(e)Mandatory advanced electronic information for non-Letter class mail
 (1)In generalSubparagraph (K) of section 343(a)(3) of the Trade Act of 2002 (Public Law 107–210; 19 U.S.C. 2071 note) is amended to read as follows:
					
 (K)The Secretary shall require the Postmaster General to provide the information required in paragraphs (1) and (2) to U.S. Customs and Border Protection for any non-letter class mail (as that term is defined in clause (iv) of section 484(a)(2)(B) of the Tariff Act of 1930 (19 U.S.C. 1484(a)(2)(B))) imported into the United States..
 (2)RegulationsNot later than six months after the date of the enactment of this Act, the Secretary of the Treasury shall issue regulations to carry out subparagraph (K) of section 343(a)(3) of the Trade Act of 2002, as amended by paragraph (1).
 (f)Limitation on international postal arrangementsThe Secretary of State may not conclude any international postal arrangement pursuant to the authority set out in section 407 of title 39, United States Code, that is inconsistent with this Act or any amendment made by this Act.
			